EXAMINER’S COMMENT
Please enter the after-final claims received 9/8/21.  The amendments placing the application in condition for allowance.


REASON FOR ALLOWANCE
Claim 1-3, 5-17, and 19-24 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
For the record, applicant now includes dependent claim 18 into claim 1.  Dependent claim 18 was previously deemed allowable.
With regards to claim 23, applicant rewrites claim 14 into claim 1.  Claim 14 previously deemed allowable.
With regards to claim 24, applicant rewrites claims 8 and 9 into claim 1.  Claim 9 previously deemed allowable and dependent on claim 8.  
In summary, all claims 1, 23, and 24 incorporate previously deemed allowable subject matter (i.e. claims 18, 14, and 9, respectively) into previously presented claim 1.  As such, all independent claims 1, 23, and 24 are now allowable; the prior art of record not making obvious the claimed structure.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the 22organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
9/13/21       
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711